24 Ill. App. 2d 450 (1960)
164 N.E.2d 617
Charles W. Price, as Administrator of the Estate of Margaret Ann Price, Deceased, Plaintiff-Appellant,
v.
Robert Wayne York, Community Unit School District No. 300, Sullivan, Illinois, and Ralph Yancy, Defendants-Appellees.
Gen. No. 10,269.
Illinois Appellate Court  Third District.
February 18, 1960.
Released for publication March 7, 1960.
Kenneth A. Green, for plaintiff-appellant.
Joseph R. Spitz, of Dilsaver and Gilkerson, for Ralph Yancy, defendant, J.E. Horsley, and James S. Parker, of Craig and Craig, for Community Unit School District No. 300, Sullivan, Illinois, defendant.
(Abstract of Decision.)
Opinion by JUDGE CARROLL.
Affirmed.
Not to be published in full.